
	

115 SRES 582 IS: Protecting American democracy.
U.S. Senate
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 582
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2018
			Mr. Sanders (for himself and Mr. Whitehouse) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Protecting American democracy.
	
	
 Whereas, at the summit in Helsinki, Finland, on July 16, 2018, President Donald Trump embarrassed the United States, undermined the values of the United States, and openly sided with the authoritarian leader of the Russian Federation, Vladimir Putin, against the unanimous assessment of the United States intelligence community that the Russian Federation interfered in the 2016 United States presidential election;
 Whereas Senator John McCain stated, [It] was one of the most disgraceful performances by an American president in memory. The damage inflicted by President Trump’s naiveté, egotism, false equivalence, and sympathy for autocrats is difficult to calculate. But it is clear that the summit in Helsinki was a tragic mistake.;
 Whereas, on July 17, 2018, in response to the international backlash, President Trump, while claiming he misspoke and blaming the media for reporting what he said, still sowed doubt about the electoral interference by the Russian Federation by claiming it could be other people also and not just the Russian Federation;
 Whereas the United States faces an unprecedented situation in which the President of the United States refuses to acknowledge an attack on the democracy of the United States;
 Whereas the Russian Federation has been interfering not only in the elections of the United States, but also in the elections of other democracies, such as the United Kingdom, France, and Germany, to name a few;
 Whereas the goal of the Russian Federation is to advance its own interests by weakening the transatlantic alliance of democracies that arose after the Second World War, while also inflaming internal divisions in each of those countries;
 Whereas, on July 13, 2018, Special Counsel Robert Mueller announced indictments of 12 members of the military intelligence service of the Russian Federation known as the Glavnoe Razvedyvatel'noe Upravlenie (referred to in this preamble as the GRU);
 Whereas, on July 13, 2018, Director of National Intelligence Dan Coats raised the alarm on growing cyberattack threats against the United States in a range of areas, including Federal, State, and local government agencies, the military, business, and academia, stating that the situation is at a critical point, adding, In regards to state actions, Russia has been the most aggressive foreign actor. No question. And they continue their efforts to undermine our democracy. , and comparing the warning signs to the signs the United States faced ahead of the September 11, 2001, terrorist attacks;
 Whereas the cyberattacks by the Russian Federation represent a threat to the democratic system of the United States and the democratic systems of the allies of the United States;
 Whereas, domestically, President Putin has undermined democracy in the Russian Federation, crushing free speech, jailing political opponents, harassing and assassinating journalists who criticize him, and increasingly persecuting ethnic and religious minorities and lesbian, gay, bisexual, transgender, and queer citizens;
 Whereas, in terms of foreign policy, the Russian Federation has meddled in the elections of democratic countries, stoking political tensions by promoting hatred and suspicion of immigrants and minorities, and trying to undermine longstanding alliances between democratic allies;
 Whereas, in 2014, in violation of international law, the Russian Federation invaded neighboring Ukraine, and annexed the Crimea region;
 Whereas the Russian Federation has assassinated political opponents abroad, most recently through the use of poison in Salisbury, England, on a former spy and his daughter, an atrocious chemical attack that endangered the lives of hundreds of civilians and which, according to news reports, the Government of the United Kingdom concluded was likely carried out by the GRU; and
 Whereas President Trump had an opportunity to raise the issues described in the preceding clauses with President Putin at the July 16, 2018, summit in Helsinki, Finland, but chose not to: Now, therefore, be it
		
	
 That the Senate— (1)accepts the assessment of the United States intelligence community with regard to interference by the Russian Federation in elections in the United States and in other democracies;
 (2)must move aggressively to protect the election systems of the United States from interference by the Russian Federation or any other foreign power, and work closely with the democratic partners of the United States to do the same for elections in those countries;
 (3)demands that the sanctions against the Russian Federation that were enacted in the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44; 131 Stat. 886) be fully implemented by the President;
 (4)will not accept any interference with the ongoing investigation of Special Counsel Robert Mueller, such as the offer of preemptive pardons or the firing of Deputy Attorney General Rod Rosenstein; and
 (5)declares that the President must cooperate with the investigation of Special Counsel Mueller.
			
